DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 15 August 2022. Claims 1, 33, 46, 48, 50-56, 59 and 68-75 are pending in the application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/573,772 and 62/587,345, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Examiner has thoroughly reviewed applicant’s provisional applications and cannot find written description in support of the combination of features recited in the independent claims. While some of the features appear to be disclosed separately, some of the features do not appear to be disclosed. Support must be shown for the entire claimed embodiment, not just the individual claimed elements. Locating support for an entire claimed embodiment is complicated by “alternative embodiment” language such as:
“Numerous variations and alternatives to the details provided herein below are possible and should be considered within the scope of the disclosure.”
“Although the embodiments above have been described in considerable detail, numerous variations and modifications will become apparent to those skilled in the art once the above disclosure is fully appreciated.”

Said “alternative embodiment” language gives rise to numerous embodiments that are not specifically discussed. Applicant should know that in order to benefit form a priority date, the claimed embodiment must find support in the relied upon disclosure, not the instant claims.
In drafting the provisional applications it appears applicant does not fully develop the presently claimed embodiments and relies on the “alternative embodiment” language to pull various elements together to create claimed embodiments. For example, nowhere in the provisional applications is an embodiment specifically discussed having all of the elements of claim 1 in the combination claimed. For example the provisional does not provide adequate written description for the features, “receive, from a cellular base station, a first physical downlink control channel (PDCCH) duty cycle configuration, including: a duration for monitoring a PDCCH according to the first PDCCH duty cycle configuration; a PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration; and a first value for a first portion of time during first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration distinct from a second portion of time during the first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration, wherein the first portion of time during the first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration is an initial set of consecutive slots of the first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration, and the first value is specific to the first PDCCH duty cycle configuration” in combination with, “receive, from the cellular base station, a second PDCCH duty cycle configuration different from the first PDCCH duty cycle configuration, the second PDCCH duty cycle configuration including a second value for a third portion of time during second respective periods according to a second PDCCH monitoring periodicity for monitoring PDCCH according to the second PDCCH duty cycle configuration distinct from a fourth portion of time during the second respective periods according to the second PDCCH monitoring periodicity for monitoring PDCCH according to the second PDCCH duty cycle configuration, wherein the third portion of time during the second respective periods according to the second PDCCH monitoring periodicity for monitoring PDCCH according to the second PDCCH duty cycle configuration is a second initial set of consecutive slots of the second respective periods according to the second PDCCH monitoring periodicity for monitoring PDCCH according to the second PDCCH duty cycle configuration and the second value is specific to the second PDCCH duty cycle configuration; monitor the PDCCH according to the second PDCCH duty cycle configuration; receive an indication to start the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration, and: during the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration, monitor according to the first PDCCH duty cycle configuration by monitoring PDCCH during the first portion of time of the first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration; and revert to monitoring PDCCH according to the second PDCCH duty cycle configuration upon expiration of the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration, regardless of whether any grant was received on the PDCCH during the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration.” 
Further, nowhere in the provisional applications is an embodiment specifically discussed having all of the elements of claim 69 in the combination claimed. For example the provisional does not provide adequate written description for the features, “receive, from a cellular base station, a first physical downlink control channel (PDCCH) duty cycle configuration, comprising: a first duration for using the first PDCCH duty cycle configuration; a first PDCCH monitoring periodicity; and a first value, specific to the first PDCCH duty cycle configuration, wherein first respective periods according to the first PDCCH monitoring periodicity include: a first portion indicated by the first value and comprising a first initial set of consecutive slots; and a distinct second portion” in combination with, “receive, from the cellular base station, a second PDCCH duty cycle configuration different from the first PDCCH duty cycle configuration, the second PDCCH duty cycle configuration comprising: a second PDCCH monitoring periodicity; and a second value, specific to the second PDCCH duty cycle configuration, wherein second respective periods according to the second PDCCH monitoring periodicity include: a third portion indicated by the second value and comprising a second initial set of consecutive slots; and a distinct fourth portion; perform PDCCH monitoring according to the second PDCCH duty cycle configuration; receive an indication to start the first duration; during the first duration, monitor, according to the first PDCCH duty cycle configuration by performing PDCCH monitoring during the first portion of the first respective periods; and upon expiration of the first duration, regardless of whether any grant was received on the PDCCH during the first PDCCH monitoring duration, revert to the second PDCCH duty cycle configuration and perform PDCCH monitoring according to the second PDCCH duty cycle configuration by performing PDCCH monitoring during the third portion of the second respective periods.
Moreover, nowhere in the provisional applications is an embodiment specifically discussed having all of the elements of claim 74 in the combination claimed. For example the provisional does not provide adequate written description for the features, “receiving, from a cellular base station, a first physical downlink control channel (PDCCH) duty cycle configuration, comprising: a first duration for using the first PDCCH duty cycle configuration; a first PDCCH monitoring periodicity; and a first value, specific to the first PDCCH duty cycle configuration, wherein first respective periods according to the first PDCCH monitoring periodicity include: a first portion indicated by the first value and comprising a first initial set of consecutive slots; and a distinct second portion” in combination with, “receiving, from the cellular base station, a second PDCCH duty cycle configuration different from the first PDCCH duty cycle configuration, the second PDCCH duty cycle configuration comprising: a second PDCCH monitoring periodicity; and a second value, specific to the second PDCCH duty cycle configuration, wherein second respective periods according to the second PDCCH monitoring periodicity include: a third portion indicated by the second value and comprising a second initial set of consecutive slots; and a distinct fourth portion; performing PDCCH monitoring according to the second PDCCH duty cycle configuration; receiving an indication to start the first duration; during the first duration, monitor, according to the first PDCCH duty cycle configuration by performing PDCCH monitoring during the first portion of the first respective periods; and upon expiration of the first duration, regardless of whether any grant was received on the PDCCH during the first PDCCH monitoring duration, revert to the second PDCCH duty cycle configuration and perform PDCCH monitoring according to the second PDCCH duty cycle configuration by performing PDCCH monitoring during the third portion of the second respective periods.”
As such, it appears that applicant relies on the “alternative embodiment” language for providing support necessary for linking the claimed elements without specifically addressing the claimed embodiments. And it appears that the provisional applications do not provide adequate written description of the embodiments or devices of the independent claims. It would seem that as long as applicant can show where each element of the independent claims is discussed by particularly pointing to the page(s) and line number(s) in the earliest filed application and point to support for the linkage of the various claimed elements constituting a claimed embodiment or device, the claim for priority would be established.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 33, 46, 48, 50-56 and 59-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner has thoroughly reviewed applicant’s disclosure and cannot find written description in support of the combination of features recited in the independent claims. While some of the features appear to be disclosed separately, some of the features do not appear to be disclosed. Support must be shown for the entire claimed embodiment, not just the individual claimed elements. Locating support for an entire claimed embodiment is complicated by “alternative embodiment” language such as:
“Numerous variations and alternatives to the details provided herein below are possible and should be considered within the scope of the disclosure.”
“Although the embodiments above have been described in considerable detail, numerous variations and modifications will become apparent to those skilled in the art once the above disclosure is fully appreciated.”

Said “alternative embodiment” language gives rise to numerous embodiments that are not specifically discussed. Applicant should know that the claimed embodiment must find support in the relied upon disclosure, not the instant claims.
In drafting the application it appears applicant does not fully develop the presently claimed embodiments and relies on the “alternative embodiment” language to pull various elements together to create claimed embodiments. For example, nowhere in the original disclosure is an embodiment specifically discussed having all of the elements of claim 1 in the combination claimed. For example the provisional does not provide adequate written description for the features, “receive, from a cellular base station, a first physical downlink control channel (PDCCH) duty cycle configuration, including: a duration for monitoring a PDCCH according to the first PDCCH duty cycle configuration; a PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration; and a first value for a first portion of time during first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration distinct from a second portion of time during the first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration, wherein the first portion of time during the first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration is an initial set of consecutive slots of the first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration, and the first value is specific to the first PDCCH duty cycle configuration” in combination with, “receive, from the cellular base station, a second PDCCH duty cycle configuration different from the first PDCCH duty cycle configuration, the second PDCCH duty cycle configuration including a second value for a third portion of time during second respective periods according to a second PDCCH monitoring periodicity for monitoring PDCCH according to the second PDCCH duty cycle configuration distinct from a fourth portion of time during the second respective periods according to the second PDCCH monitoring periodicity for monitoring PDCCH according to the second PDCCH duty cycle configuration, wherein the third portion of time during the second respective periods according to the second PDCCH monitoring periodicity for monitoring PDCCH according to the second PDCCH duty cycle configuration is a second initial set of consecutive slots of the second respective periods according to the second PDCCH monitoring periodicity for monitoring PDCCH according to the second PDCCH duty cycle configuration and the second value is specific to the second PDCCH duty cycle configuration; monitor the PDCCH according to the second PDCCH duty cycle configuration; receive an indication to start the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration, and: during the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration, monitor according to the first PDCCH duty cycle configuration by monitoring PDCCH during the first portion of time of the first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration; and revert to monitoring PDCCH according to the second PDCCH duty cycle configuration upon expiration of the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration, regardless of whether any grant was received on the PDCCH during the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration.” 
Further, nowhere in the original disclosure is an embodiment specifically discussed having all of the elements of claim 69 in the combination claimed. For example the provisional does not provide adequate written description for the features, “receive, from a cellular base station, a first physical downlink control channel (PDCCH) duty cycle configuration, comprising: a first duration for using the first PDCCH duty cycle configuration; a first PDCCH monitoring periodicity; and a first value, specific to the first PDCCH duty cycle configuration, wherein first respective periods according to the first PDCCH monitoring periodicity include: a first portion indicated by the first value and comprising a first initial set of consecutive slots; and a distinct second portion” in combination with, “receive, from the cellular base station, a second PDCCH duty cycle configuration different from the first PDCCH duty cycle configuration, the second PDCCH duty cycle configuration comprising: a second PDCCH monitoring periodicity; and a second value, specific to the second PDCCH duty cycle configuration, wherein second respective periods according to the second PDCCH monitoring periodicity include: a third portion indicated by the second value and comprising a second initial set of consecutive slots; and a distinct fourth portion; perform PDCCH monitoring according to the second PDCCH duty cycle configuration; receive an indication to start the first duration; during the first duration, monitor, according to the first PDCCH duty cycle configuration by performing PDCCH monitoring during the first portion of the first respective periods; and upon expiration of the first duration, regardless of whether any grant was received on the PDCCH during the first PDCCH monitoring duration, revert to the second PDCCH duty cycle configuration and perform PDCCH monitoring according to the second PDCCH duty cycle configuration by performing PDCCH monitoring during the third portion of the second respective periods.
Moreover, nowhere in the original disclosure is an embodiment specifically discussed having all of the elements of claim 74 in the combination claimed. For example the provisional does not provide adequate written description for the features, “receiving, from a cellular base station, a first physical downlink control channel (PDCCH) duty cycle configuration, comprising: a first duration for using the first PDCCH duty cycle configuration; a first PDCCH monitoring periodicity; and a first value, specific to the first PDCCH duty cycle configuration, wherein first respective periods according to the first PDCCH monitoring periodicity include: a first portion indicated by the first value and comprising a first initial set of consecutive slots; and a distinct second portion” in combination with, “receiving, from the cellular base station, a second PDCCH duty cycle configuration different from the first PDCCH duty cycle configuration, the second PDCCH duty cycle configuration comprising: a second PDCCH monitoring periodicity; and a second value, specific to the second PDCCH duty cycle configuration, wherein second respective periods according to the second PDCCH monitoring periodicity include: a third portion indicated by the second value and comprising a second initial set of consecutive slots; and a distinct fourth portion; performing PDCCH monitoring according to the second PDCCH duty cycle configuration; receiving an indication to start the first duration; during the first duration, monitor, according to the first PDCCH duty cycle configuration by performing PDCCH monitoring during the first portion of the first respective periods; and upon expiration of the first duration, regardless of whether any grant was received on the PDCCH during the first PDCCH monitoring duration, revert to the second PDCCH duty cycle configuration and perform PDCCH monitoring according to the second PDCCH duty cycle configuration by performing PDCCH monitoring during the third portion of the second respective periods.”
As such, it appears that applicant relies on the “alternative embodiment” language for providing support necessary for linking the claimed elements without specifically addressing the claimed embodiments. And it appears that the original disclosure does not provide adequate written description of the embodiments or devices of the independent claims. It would seem that as long as applicant can show where each element of the independent claims is discussed by particularly pointing to the page(s) and line number(s) in the earliest filed application and point to support for the linkage of the various claimed elements constituting a claimed embodiment or device, the 112(a) problems would be overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 33, 46, 48, 50-56 and 59-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over by OPPO, “PDCCH for URLCC”, 3GPP TSG RAN WG1 Meeting 90bis, Nagoya, Japan, 18th-21st, September 2017, R1-1718046, hereafter D1 in view of Huawei et al., “PDCCH reliability for URLLC”, 3GPP TSG RAN WG1 Meeting NR#3, Nagoya, Japan, 18-21 September 2017, R1-1716778, hereafter D2.

Regarding claim 1, D1 discloses an apparatus, comprising: 
a processor configured to cause a wireless device to (Section 3.1 disclosing a UE monitoring which implicitly discloses some sort of processing causing the device to perform the functions):
receive, from a cellular base station, a first physical downlink control channel (PDCCH) duty cycle configuration, including: 
a duration for monitoring a PDCCH according to the first PDCCH(Fig. 1, Duration with low-latency PDCCH monitoring granularity; paragraph above Fig. 1 disclosing the gNB can configure a monitoring duration); 
a PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration (Fig. 1, Duration with low-latency PDCCH monitoring granularity; paragraph above Fig. 1 disclosing the gNB can configure a low-latency monitoring granularity); and 
a first value for a first portion of time during first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration (Fig. 1, PDCCH monitoring occasion of low-latency granularity monitoring) distinct from a second portion of time during the first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration (Fig. 1, time other than PDCCH monitoring occasion of low-latency granularity monitoring), 
and the first value is specific to the first PDCCH duty cycle configuration (Fig. 1, PDCCH monitoring occasion of low-latency granularity monitoring specifically at a point in time during the low-latency monitoring granularity duration);
receive, from the cellular base station, a second PDCCH duty cycle configuration different from the first PDCCH duty cycle configuration, the second PDCCH duty cycle configuration including a second value for a third portion of time during second respective periods according to a second PDCCH monitoring periodicity for monitoring PDCCH according to the second PDCCH duty cycle configuration  (Fig. 1 right hand portion with PDCCH monitoring occasions with default monitoring granularity) distinct from a fourth portion of time during the second respective periods according to the second PDCCH monitoring periodicity for monitoring PDCCH according to the second PDCCH duty cycle configuration (Fig. 1, portions of time with large monitoring granularity that are not PDCCH monitoring occasions) and the second value is specific to the second PDCCH duty cycle configuration (Fig. 1, the PDCCH monitoring occasions with large granularity specifically at a point in time during the larger monitoring granularity);
monitor the PDCCH according to the second PDCCH duty cycle configuration (Fig. 1, left had portion of duration with default monitoring granularity); 
receive an indication to start the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration (paragraph above Fig. 1, disclosing the gNB can re-configure the UE to a small monitoring granularity and duration with downlink control information (DCI)), and:
during the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration, monitor according to the first PDCCH duty cycle configuration by monitoring PDCCH during the first portion of time of the first respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration (Fig. 1 duration with PDCCH monitoring occasions with low-latency monitoring granularity); and 
revert to monitoring PDCCH according to the second PDCCH duty cycle configuration upon expiration of the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration, regardless of whether any grant was received on the PDCCH during the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration (Section 3.1, paragraph preceding Fig. 1, After the low-latency monitoring ends, the monitoring granularity configuration of the UE can be returned to the larger monitoring granularity), 
D1 does not expressly disclose the following; however, D2 suggests wherein the first portion of time during the first respective periods is an initial set of consecutive slots of the first respective periods and wherein the third portion of time during the second respective periods is a second initial set of consecutive slots of the second respective periods (Section 3, Item 2) Control First and Fig. 2 illustrating consecutive symbols of a mini-slot comprising PDCCH repetitions in which the UE consecutively receives and decodes the PDCCH transmission and repetitions till successfully obtain the DCI…In this option, it does not mean UE has to monitor CORESET every symbol. Rather, a longer PDCCH monitoring occasion can still be configured, e.g., every 7 symbols for subcarrier spacing of 60kHz” (i.e., periodicity of once per 7 OFDM symbol (OS) mini-slot with 3 consecutive Oss corresponding to “an initial set of consecutive slots”)) and wherein the third portion of time during the second respective periods is a second initial set of consecutive slots of the second respective periods (Section 3, Item 2) Control First and Fig. 2, top of pg. 4 disclosing “or even longer dependent on the scheduled data duration or the number of PDSCH repetition), and the number of PDCCH repetitions are configured as well…Therefore, compared to one-control-one-data, control first is beneficial in terms of low latency and low number of required buffer for data before decoding DCI, especially when data duration is longer than one PDCCH transmission.” (i.e., a configurable number of PDCCH repetitions corresponding a second initial set of consecutive slots”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of D1 with the monitoring repetition of D2 because D2 teaches that PDCCH reliability is an integral part of overall ultra-reliable low-latency communications (URLCC) reliability and that ensuring the UE detects PDCCH as early as possible is important to meet the reliability requirement within the latency bound (Section 3 first paragraph). This rationale for combining the references is the same for claims 46, 50, 55, 59 and 68.

Regarding claim 33, D1 in view of D2 further suggests the apparatus of claim 1, wherein the processor is further configured to cause the wireless device to: 
receive a third PDCCH duty cycle configuration different from the first and second PDCCH duty cycle configurations, wherein the third PDCCH duty cycle configuration includes a second duration and a fifth portion of time (D1: Fig. 1 low-latency monitoring granularity and associated duration; D2: Section 3, item 2 disclosing the granularity can be even longer than a mini-slot dependent on longer dependent on the scheduled data duration or the number of PDSCH repetition).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the different monitoring granularities of D2 in order to provide a more flexible system that could ensure reliable PDCCH decoding with differing numbers of repetition of the data channel (PDSCH). This rationale is also applicable to the rejection of claim 59.

Regarding claim 46. D2 further suggests the apparatus of claim 1, wherein the processor is further configured to cause the wireless device to: 
receive first PDCCH from the cellular base station during the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration; and continue monitoring PDCCH according to the first PDCCH duty cycle configuration by monitoring PDCCH during the first portion of time of the respective periods regardless of the first PDCCH (Section 3, Item 2) first paragraph disclosing “a longer PDCCH monitoring occasion can still be configured, e.g., every 7 symbols for subcarrier spacing of 60kHz”).  

Regarding claim 48, D1 further suggests the apparatus of claim 1, wherein the duration is associated with a TO timer indicating a length of time that the first PDCCH duty cycle configuration  in effect (Section 3.1 Duration of low-latency monitoring configured via DCI suggests a timer).  

Regarding claim 50, D1 in view of D2 further suggests the apparatus of claim 1, wherein the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration comprises a number of subframes for which the first PDCCH duty cycle configuration is in effect (D1: Section 3.1 Duration of low-latency monitoring configured via DCI suggests a timer; D2: Fig. 2 2 mini-slots is considered corresponding to a subframe ; Section 3 item 2) disclosing “a longer PDCCH monitoring occasion can still be configured, e.g., every 7 symbols for subcarrier spacing of 60kHz”).  

Regarding claim 51, D1 further suggests the apparatus of claim 1, wherein the monitoring is according to the first PDCCH duty cycle configuration regardless of whether any new transmission grant is received during the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration (Section 3.1, Fig. 1 and preceding paragraph disclosing a duration of monitoring the PDCCH. It is implicit in D1 that PDCCH may be received in any of the PDCCH monitoring occasions and the monitoring continues per slot based on the duration).  

Regarding claim 52, D1 further suggests the apparatus of claim 1, wherein the indication to start the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration comprises a message from the cellular base station enabling the monitoring of the PDCCH according to the first PDCCH duty cycle configuration (Paragraph preceding Fig. 1 disclosing just before the low-latency data arrives, the gNB dynamically configured the low-latency monitoring granularity and duration via DCI).  

Regarding claim 53, D1 further suggests the apparatus of claim 52, wherein at least one of the duration for monitoring PDCCH according to the first PDCCH duty cycle configuration or the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration is received in the message from the cellular base station enabling the monitoring of the PDCCH according to the first PDCCH duty cycle configuration (Paragraph preceding Fig. 1 disclosing the gNB dynamically configured the low-latency monitoring granularity and duration via DCI).  

Regarding claim 54, D1 further suggests the apparatus of claim 52 (Paragraph preceding Fig. 1 disclosing the gNB dynamically configured the low-latency monitoring granularity and duration via DCI).  

Regarding claim 55, D1 in view of D2 suggests the apparatus of claim 1, wherein monitoring according to the second PDCCH duty cycle configuration comprises monitoring the PDCCH more frequently than monitoring according to the first PDCCH duty cycle configuration (Fig. 1 and preceding paragraph disclosing the granularity of the default monitoring occasions is per slot; D2: Fig. 2, illustrates monitoring every 4 mini slots).  

Regarding claim 56, D1 suggests the apparatus of claim 1, wherein monitoring according to the second PDCCH duty cycle configuration comprises monitoring the PDCCH according to a default configuration in which the wireless device monitors the PDCCH during each subframe while the default configuration is active (Fig. 1 default monitoring granularity and preceding paragraph (e.g., once per slot) which is considered to represent a subframe).  

Regarding claim 59, D1 in view of D2 suggests the apparatus of claim 33, wherein the third PDCCH duty cycle configuration further includes a second PDCCH monitoring periodicity for monitoring PDCCH according to the third PDCCH duty cycle configuration and wherein the processor is further configured to cause the wireless device to: start the second duration, and, for respective periods of a second plurality of periods according to the second PDCCH monitoring periodicity for monitoring PDCCH according to the third PDCCH duty cycle configuration: during the second duration, monitor according to the third PDCCH duty cycle configuration by monitoring PDCCH during the fifth portion of time of the respective periods of the second plurality of periods according to the second PDCCH monitoring periodicity for monitoring PDCCH according to the third PDCCH duty cycle configuration (as set forth in the rejection of claims 1 and 33 above, D2 suggests a flexible monitoring occasion periodicity for PDCCH of a min-slot or as in Fig. 2, 4 mini-slots, based on factors such as the number of repetitions of the data channel PDSCH; D1 discloses a  monitoring duration for the configuration).  

Regarding claim 68, D1 discloses different monitoring periodicities based on the latency requirements of the data (Section 3.1 disclosing once per symbol or once per slot), D1 does not disclose the following; however D2 suggest the apparatus of claim 1, wherein the first value (Section 3 Item 2) and Fig 2 disclosing 3 symbols per mini-slot) is different than the second value (Section 3, Item 2) disclosing “or even longer dependent on the scheduled data duration or the number of PDSCH repetition), and the number of PDCCH repetitions are configured as well.” Fig. 2 one monitoring occasion per 4 mini-slots with a configurable number of PDCCH repetitions suggesting the number of repetitions can be configured differently).

Regarding claims 69-73, the claims are directed a wireless device comprising a radio and a processor operatively coupled to the radio and configured to cause the wireless device to perform the functionality of the apparatus of claims 1, 68, 46, 52 and 54, respectively. D1 discloses a wireless device which inherently includes a radio and implicitly discloses some sort of processing required to perform the techniques, therefore, claims 69-73 are rejected on the grounds presented above for claims 1, 68, 46, 52 and 54, respectively.

Regarding claims 74-75, the claims are directed the method performed by the apparatus of claims 1 and 68 respectively. Accordingly, claims 74-75 are rejected on the grounds presented above for claims 1 and 68 respectively.

Response to Arguments
Applicant's arguments filed 15 August 2022, hereafter remarks, have been fully considered but they are not persuasive.
Priority 
To satisfy the written description requirement, the disclosure must reasonably convey to skilled artisans that the patentee possessed the claimed invention as of the filing date. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). The written description requirement under § 112 does not demand (1) any particular form of disclosure or (2) that the specification recite the claimed invention verbatim. Id. at 1352. But a written-description question often arises when an applicant, after filing a patent application, subsequently adds “new matter” to the claims not present in the original application. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991). When an applicant amends or adds claims during prosecution, for example, the newly claimed subject matter must find written description support in the original specification. Id.; see also TurboCare Div. of Demag Delaval Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001). Without written description support, claims containing new matter are properly rejected under § 112(a). Ariad, 598 F.3d at 1348. This required compliance with § 112(a) ensures that the applicant fully possessed the entire scope of the claim as of the original filing date. TurboCare, 264 F.3d at 1118.
Applicant’s remarks point to Figure 5 of the earliest filed provisional application and various portions of said provisional application as providing an adequate written description of the independent claims. Applicant highlights the portion of the disclosure that describes the feature “revert”. (see remarks, pg. 9 and provisional [0060]. Therein the description states “after which they may revert to a default downlink control information configuration.” (Emphasis added). Further, the disclosure of the provisional applications to which the instant application claims priority and the instant application itself only describe the wireless device or user equipment can revert to or resume using a “default” configuration. The description is silent with respect the definition of a “default” configuration and nowhere in applicant’s disclosure is any suggestion of the default configuration defined by the features recited in the claims with respect to the claimed “second PDCCH duty cycle configuration” in the independent claims. Further, applicant admits there is no description of the “default” configuration (“the details of the configuration used prior to and subsequent to the duration are not explicitly discussed in relation to Fig. 10” See remarks, last paragraph, pg. 12). Examiner notes the details of the configuration used prior to and subsequent to the duration are not explicitly discussed anywhere in the disclosure other than as a generic, undefined, default configuration. Applicant’s assertion that this PDCCH monitoring pattern outside of the duration may be structured similarly are not supported by the evidence presented.

Claim Rejections - 35 USC § 112(a)
Applicant asserts without any evidentiary support that the instant application complies with the written description requirement because it has similar disclosure to the earliest filed provisional application. For the reasons presented above, and because the instant application does not provide additional details beyond a user equipment which can revert to or resume using a “default” configuration as described in said provisional application, applicant’s assertion is not persuasive.

Claim Rejections - 35 USC § 112(b)
Applicant’s amendments have effectively remedied the lack of clarity issues identified in the previous office action; therefore, rejections under 35 U.S.C. § 112(b) have been withdrawn.

Prior Art Rejections
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive. 
Applicant’s remarks appear to attack the references relied upon for the claim rejections individually without considering what the combined teachings suggest to one of ordinary skill in the art. Further, the reference of record D1 expressly discloses default configurations outside of the duration with different periodicity than the configuration during the duration. In both cases there is a portion of time during each period of the different periodicities in which PDCCH monitoring occurs distinct from another portion of time during which PDCCH monitoring does not take place. D1 indicates the different periodicities are configured based on latency of data associated with the PDCCH. For example, per symbol, or per slot.
On the other hand, D2 provides a technique which has a number of consecutive symbols for monitoring PDCCH which examiner sees as corresponding to applicants claimed “set of consecutive slots” of the “respective” periods. D2, describes two different periodicities. 
D2 discloses use of the technique does not require monitoring every symbol as highlighted in applicant’s remarks D2 discloses this allows for monitoring “every 7 symbols” (see remarks pg. 15, 4th paragraph) which is the duration of a mini-slot which appears to also disclose “a PDCCH monitoring periodicity”. Further D2 illustrates 3 consecutive PDCCH in Figure 2 and discloses “as shown in Figure 2. UE consecutively receives and decodes the PDCCH transmission and repetitions”. This appears to describe “an initial set of consecutive slots”.
As highlighted by applicant, D2 further discloses “PDCCH monitoring occasion can still be configured…even longer” in contrast to a 7 symbol periodicity and “dependent on the scheduled data duration or the number of PDSCH repetition).” (See remarks pg. 15, 4th paragraph). Thus, Fig. 2 in D2 appears to disclose “a second PDCCH monitoring periodicity” (i.e., every 4 mini-slots). Moreover applicant admits D2 discloses “and the number of PDCCH repetitions are configured as well” which appears to suggest a configurable number of consecutive PDCCH symbols that can vary to suit the system needs (i.e., dependent on the scheduled data duration or the number of PDSCH repetition) (See remarks pg. 15, 4th paragraph). Thus it would appear that the teaching in D2 provides reasons to one of ordinary skill in the art to modify the techniques of D1 in which a default or “a second PDCCH monitoring periodicity of roughly predictable arrival times can be configured and use a configurable number of PDCCH repetitions to yield predictable results. Accordingly, examiner is not persuaded by applicant’s remarks.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CATT, “Further Considerations on NR DRX”, 3GPP TSG-RAN WG2 Meeting #NR AH2, Qingdao, China, 27th-29th Jun 2017, R2-1706371; Samsung, “DRX timer for SPS”, 3GPP TSG-RAN Meeting #99, Berlin, Germany, 21-25 August 2017, R2-1709012; ASUSTek, “Numerology for PDCCH Monitoring during DRX Active Time”, 3GPP TSG-RAN WG2 Meeting #99, Berlin Germany, 21-25 August 2017, R2-1709326.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461